McMillian, Judge.
Appellant appeals from an order of the circuit court denying, without an evidentia-ry hearing, his Rule 27.26, V.A.M.R., motion. Appellant asserts that the trial court abused its discretion in failing to grant an evidentiary hearing because allegations and issues of fact presented in his motion were sufficient as a matter of law. We disagree and affirm.
We have reviewed the record of the guilty plea and read the briefs of the parties. The facts alleged in support of appellant’s grounds for relief are refuted by the record made at the time of his plea of guilty to the charge and his answers given therein to the court. Smith v. State, 513 S.W.2d 407 (Mo. banc 1974); Hogshooter v. State, 514 S.W.2d 109 (Mo.App.1974); and Collins v. State, 556 S.W.2d 225 (Mo.App.1977).
Any further discussion of appellant’s allegations would not have any precedential value, and would only serve to lengthen this opinion.
Judgment affirmed.
CLEMENS, P. J., and SMITH, J., concur.